AMENDMENT NO. 1, dated as of January 25, 2008 (the “Amendment”), to EMPLOYMENT
CONTRACT BETWEEN COMMERCIAL MUTUAL INSURANCE COMPANY and SUCCESSOR COMPANIES AND
JOHN D. REIERSEN, dated as of September 13, 2006 (the “Agreement”).


RECITALS


WHEREAS, Commercial Mutual Insurance Company (the “Company”) and John D.
Reiersen (the “Employee”) have entered into the Agreement which sets forth the
terms and conditions upon which the Employee is employed by the Company and upon
which the Company compensates the Employee.


WHEREAS, the Company and the Employee desire to amend the Agreement in certain
respects.


NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties, intending to be legally bound, hereby agree that,
notwithstanding anything in the Agreement to the contrary:


1. The Employee’s employment may be terminated by the Company at any time with
or without cause upon written notice by the Company to the Employee to such
effect.  In the event of termination by the Company, the Employee will be
entitled to severance as provided for in the Agreement, payable in accordance
with the Company’s standard payroll policies.


2. The Employee’s title as President and CEO of the Company beyond the next
annual meeting of the Board of Directors of the Company (the “Board”) (the “Next
Annual Board Meeting”) is subject to the approval by the Board of such titles at
such Next Annual Board Meeting.


3. The Employee’s service as a director of the Company is subject to the right
of the policyholders to elect and remove directors pursuant to applicable law
and the Company’s by-laws.


4. All references in the Agreement to the Employee serving as a consultant are
deleted.  Accordingly, effective January 1, 2010, the Employee will serve as an
employee of the Company and will provide employment services, including, without
limitation, services relating to strategic planning, regulatory compliance,
reinsurance, industry relations, product development and auditing, and other
specified duties as established by the Board, subject to the right to the
Company to terminate his employment with or without cause and the obligation to
pay severance, as provided for in the Agreement, payable in accordance with the
Company’s standard payroll policies.


5. Except as amended hereby, the Agreement shall continue in full force and
effect in accordance with its terms.


 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company and the Employee have executed this Amendment as
of the date first above written.


COMMERCIAL MUTUAL INSURANCE COMPANY



 
By: /s/Barry Goldstein
Barry Goldstein, Chairman of the Board
 
 
/s/ John D. Reiersen
John D. Reiersen